Case 3:17-cr-00609-VC Document 126-3 Filed 11/10/20 Page 1 of 10
Case 3:17-cr-00609-VC Document 126-3 Filed 11/10/20 Page 2 of 10




                                            Evidentiary Hearing Exhibit 003 page 002
Case 3:17-cr-00609-VC Document 126-3 Filed 11/10/20 Page 3 of 10




                                            Evidentiary Hearing Exh bit 003 page 003
Case 3:17-cr-00609-VC Document 126-3 Filed 11/10/20 Page 4 of 10




                                             Evidentiary Hearing Exhibit 003 page 004
Case 3:17-cr-00609-VC Document 126-3 Filed 11/10/20 Page 5 of 10




                                             Evidentiary Hearing Exh bit 003 page 005
Case 3:17-cr-00609-VC Document 126-3 Filed 11/10/20 Page 6 of 10




                                            Evidentiary Hearing Exhibit 003 page 006
Case 3:17-cr-00609-VC Document 126-3 Filed 11/10/20 Page 7 of 10




                                            Evidentiary Hearing Exhibit 003 page 007
Case 3:17-cr-00609-VC Document 126-3 Filed 11/10/20 Page 8 of 10




                                             Evidentiary Hearing Exhibit 003 page 008
Case 3:17-cr-00609-VC Document 126-3 Filed 11/10/20 Page 9 of 10




                                            Evidentiary Hearing Exhibit 003 page 009
                   Case 3:17-cr-00609-VC Document 126-3 Filed 11/10/20 Page 10 of 10




  UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF CALIFORNIA
       Evidentiary Hearing Exhibit 003
Case No. CR 17-609 VC
Date Admitted:
Date Entered:


                                                               Evidentiary Hearing Exhibit 003 page 0010
